UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7694



JIMMY GANDY,

                                              Plaintiff - Appellant,

          versus


JOHN LAMIT, Warden, Florence County Detention
Center; BRYAN KENNEDY, Detective; HEAD NURSES
OF FLORENCE DETENTION CENTER,

                                            Defendants - Appellees,


          and


ROBERT WELLS, Office of the Solicitor for the
Twelfth Judicial Circuit,

                                                          Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-02-3907)


Submitted:   April 6, 2005                 Decided:   April 15, 2005


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Gandy, Appellant Pro Se. Robert Thomas King, WILLCOX, BUYCK
& WILLIAMS, P.A., Florence, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Jimmy Gandy appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record

and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.    See Gandy v. Lamit, No. CA-02-

3907 (D.S.C. Sept. 30, 2004).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 3 -